Exhibit 10.1

CONTINGENT EMPLOYMENT AGREEMENT

THIS AGREEMENT, made this              day of                     ,
            , by and between MANITOWOC FOODSERVICE, INC., a Delaware corporation
(together with its subsidiaries and any upstream parent company that in the
future may control Manitowoc Foodservice, Inc. referred to herein as the
“Company”) and                                                              , a
key employee of the Company (the “Employee”).

RECITALS

WHEREAS, sudden takeovers, acquisitions or changes of control of domestic
corporations have occurred frequently in recent years, and current conditions
may contribute to the continuation or acceleration of this trend; and

WHEREAS, the possibility of a sudden takeover, acquisition or change of control
can create uncertainty of employment and may distract and/or cause the loss of
valuable Company officers, to the detriment of the Company and its shareholders;
and

WHEREAS, it is believed that the detriment described can be substantially
reduced by agreement on the terms hereinafter set forth.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter set forth, IT IS AGREED

1. Continued Employment.

(a) If a “Change of Control” (as defined below) of the Company occurs when the
Employee is employed by the Company, the Company will continue thereafter to
employ the Employee, and the Employee will remain in the employ of the Company,
in accordance with the terms and provisions of this Agreement, for a period of
                     years following the date of such change (the “Employment
Period”).

(b) As used herein, the phrase “Change of Control” of the Company means the
first to occur of the following with respect to the Company or any upstream
holding company:

(i) Any “person,” as that term is defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), but excluding the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as that
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Company representing 30% or more of the combined voting
power of the Company’s then outstanding securities;



--------------------------------------------------------------------------------

(ii) The Company is merged or consolidated with any other corporation or other
entity, other than: (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 60% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (B) the Company
engages in a merger or consolidation effected to implement a recapitalization of
the Company (or similar transaction) in which no “person” (as defined above)
acquires more than 30% of the combined voting power of the Company’s then
outstanding securities. Notwithstanding the foregoing, a merger or consolidation
involving the Company shall not be considered a “Change of Control” if the
Company is the surviving corporation and shares of the Company’s Common Stock
are not converted into or exchanged for stock or securities of any other
corporation, cash or any other thing of value, unless persons who beneficially
owned shares of the Company’s Common Stock outstanding immediately prior to such
transaction own beneficially less than a majority of the outstanding voting
securities of the Company immediately following the merger or consolidation;

(iii) The Company or any subsidiary sells, assigns or otherwise transfers assets
in a transaction or series of related transactions, if the aggregate market
value of the assets so transferred exceeds 50% of the Company’s consolidated
book value, determined by the Company in accordance with generally accepted
accounting principles, measured at the time at which such transaction occurs or
the first of such series of related transactions occurs; provided, however, that
such a transfer effected pursuant to a spin-off or split-up where stockholders
of the Company retain ownership of the transferred assets proportionate to their
pro rata ownership interest in the Company shall not be deemed a “Change of
Control;”

(iv) The Company dissolves and liquidates substantially all of its assets;

(v) At any time after the date of this Agreement when the Continuing Directors
cease to constitute a majority of the Board of Directors of the Company. For
this purpose, a “Continuing Director” shall mean: (A) the individuals who, at
the date of this Agreement constitute the Board; and (B) any new directors
(other than directors designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (i), (ii) or
(iii) of this paragraph 1(b) of this Agreement) whose appointment to the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds of the then-serving Continuing Directors; or

(vi) A determination by the Board of Directors of the Company, in view of then
current circumstances or impending events, that a Change of Control of the
Company has occurred, which determination shall be made for the

 

- 2 -



--------------------------------------------------------------------------------

specific purpose of triggering the operative provisions of this Agreement and
all other similar contingent employment agreements of the Company; provided
that, for the avoidance of doubt, the spin-off of Manitowoc Foodservice, Inc.
from The Manitowoc Company, Inc. shall not constitute a Change of Control of the
Company under this Agreement.

2. Duties. Unless otherwise agreed by the Company and Employee, during the
Employment Period the Employee shall be employed by the Company in the same
position/ offices as those which the Employee held on the date of the Change of
Control of the Company. In such employment the Employee’s duties and authority
shall consist of and include all duties and authority customarily performed and
held by a person holding an equivalent position with a corporation of similar
nature and size, as such duties and authority related to such position are
reasonably defined and delegated from time to time by the Board of Directors of
the Company. However, no change of the Employee’s location of employment outside
a 50-mile radius from his place of employment as of the date of this Agreement
(or any other location later consented to by the Employee), or in the Employee’s
title, shall be made without the prior written consent of the Employee. The
Employee shall have the powers necessary to perform the duties assigned and
shall be provided such supporting services, staff, secretarial and other
assistance, office space and accouterments as shall be reasonably necessary and
appropriate in light of the duties assigned (but in no event, in any case,
smaller in quantity or size or inferior in quality than that being furnished to
the Employee on the date of the Change of Control of the Company.

The Employee shall devote his entire business time, energy and skills to such
employment while so employed, but the Employee shall not be required to devote
more than an average of approximately 40 hours per calendar week to such
employment. The Employee may participate in civic or charitable activities which
do not adversely affect his ability to carry out his responsibilities hereunder.
The Employee shall be entitled to a minimum of three weeks (fifteen working
days) of paid vacation annually, or such greater amount as shall be customarily
allowed to the Employee during the fiscal year of the Company prior to the
fiscal year in which the Change of Control of the Company shall occur. The
Employee shall have the sole discretion to determine the time and intervals of
such vacation.

3. Compensation. While employed under this Agreement, the Employee shall be
compensated as follows:

(a) The Employee shall receive a salary equal to his salary as in effect as of
the date of the Change of Control of the Company, subject to adjustment as
hereinafter provided.

(b) The Employee shall be reimbursed for any and all monies advanced in
connection with his employment for reasonable and necessary expenses incurred by
him on behalf of the Company.

 

- 3 -



--------------------------------------------------------------------------------

(c) The Employee shall be included to the extent eligible thereunder in any and
all plans providing benefits for the Company’s employees, including but not
limited to group life insurance, hospitalization, medical, retiree health and
pension, and shall be provided any and all other benefits and perquisites made
available to other employees of comparable status, at the expense of the Company
on a comparable basis. The Employee shall be deemed eligible for retiree health
if he is a participant in the Company’s retiree health plan and qualifies on the
basis of years of service (regardless of his age).

(d) The Employee shall be permitted to participate in any equity-based
compensation plans as the Company establishes and maintains from time to time
for its officers and employees. The Employee’s participation level in such
equity-based plans shall be consistent with the participation level of other
officers and employees of the Company who have positions, duties and
responsibilities comparable to the Employee.

(e) The Employee shall be included in all profit sharing, bonus, deferred
compensation, split dollar life insurance, and similar or comparable cash
incentive bonus plans customarily extended by the Company to corporate officers
and key employees of the Company. The Employee shall be entitled to participate
in cash incentive bonuses and profit sharing under such plans which are
consistent with the bonuses and profit sharing received under such plans by
other employees and officers of the Company who have positions, duties and
responsibilities comparable to those of the Employee provided that such plans
and bonus opportunity shall be no less favorable to the Employee than the plans
and bonus opportunity that existed immediately prior to the Change of Control.

4. Annual Compensation Adjustments. At least annually during the Employment
Period, the Board of Directors of the Company or an appropriate committee
thereof, in accordance with past practice, will consider and appraise the
contributions of the Employee to the Company’s operating efficiency, growth,
production and profits, and the Employee’s compensation rate shall be eligible
for increase based upon Employee’s contributions to the Company and the
increases provided to other corporate officers and key employees generally and
as the scope and success of the Company’s operations or the Employee’s duties
expand.

5. Disability. If, during the Employment Period, the Employee shall become
disabled by sickness or otherwise so that he is unable to perform the regular
duties of his employment on a full-time basis, the Company shall pay him
commencing on the date of the disability and continuing for the first six months
thereafter, as sick pay, his normal salary and all benefits as described in
paragraph 3 hereof. If the disability continues beyond six months, then the
payment of the Employee’s normal salary shall be suspended during the period of
disability. During the term of his disability, and until the expiration of the
Employment Period, the Employee shall continue to receive customary fringe
benefits as provided in paragraphs 3(c) and 3(d) above. The obligation to
provide the foregoing disability benefits shall survive the termination of this
Agreement provided the disability was incurred before termination. If the
disability terminates prior to the end of the Employment Period, the Employee
may elect to return to full-time employment under this Agreement in which case
this paragraph shall apply to all subsequent short or long term disabilities.

 

- 4 -



--------------------------------------------------------------------------------

To determine whether the Employee is disabled for the purposes of this
paragraph, either party may from time to time request a medical examination of
the Employee by a doctor appointed by the Company, or as the parties may
otherwise agree, and the written medical opinion of such doctor shall be
conclusive and binding upon the parties as to whether or not the Employee has
become disabled and the date when such disability arose. The cost of any such
medical examination shall be borne by the Company.

6. Retirement. If, during the Employment Period, the Employee shall deliver to
the Company a statement signed by him stating that the Employee voluntarily
chooses to retire early from the Company, or if the Employee shall with the
mutual agreement of the Company agree in writing on early retirement, then this
Agreement shall terminate on the effective date of such event and the terms of
the Company’s retirement policies or such mutual agreement shall immediately
become effective.

7. Termination Other Than for Cause.

(a) If during the Employment Period the Employee shall elect to terminate his
employment under this Agreement for Good Reason, he shall thereupon be entitled
to the benefits and a severance payment as set forth in paragraph 7(b) below.
For purposes of this Agreement, a termination for “Good Reason” means a
termination by Employee based upon the occurrence (without Employee’s express
written consent) of any of the following: (i) a material diminution in
Employee’s position or title, or the assignment of duties to Employee that are
materially inconsistent with Employee’s position or title as described in
paragraph 2; (ii) a material diminution in Employee’s base salary or
incentive/bonus opportunities; (iii) a change of more than fifty (50) miles from
the location of his principal place of employment on the date of the Change of
Control of the Company; or (iv) a material breach by the Company of any of its
obligations under this Agreement, or (v) any successor to the principal business
of the Company (whether by merger, purchase of assets, liquidation or otherwise)
as described in paragraph 13 fails or refuses to assume the Company’s
obligations under this Agreement. Notwithstanding the foregoing, no such event
described above shall constitute Good Reason unless Employee gives written
notice to the Company specifying the condition or event relied upon for such
termination within ninety (90) days of the initial existence of such event and
(2) the Company fails to cure the condition or event constituting Good Reason
within thirty (30) days following receipt of Employee’s notice.

(b) If during the Employment Period the Employee’s employment hereunder shall be
terminated (1) by the Company for any reason other than the reasons set forth in
paragraphs 5, 6, 8 or 9 of this Agreement, or (2) by the Employee pursuant to
paragraph 7(a) above, thereafter the Employee shall be entitled to participate
in group life, hospitalization and medical insurance described in paragraph

 

- 5 -



--------------------------------------------------------------------------------

3(c) hereof, for the remainder of the Employment Period (provided that if the
Employee would be eligible to participate in the Company’s retiree health plan
(based on years of service without regard to age) if he had retired as of the
termination date, he shall be entitled to participate in such retiree health
plan upon such termination), and, no later than thirty (30) calendar days
following such termination, the Company shall pay to the Employee or his
personal representative a severance payment in an amount equal to the sum of the
following:

(i) The Employee’s annual base salary through the date of the termination of
employment to the extent not theretofore paid; plus

(ii) All deferred salary (including “bank” balances in the Company’s incentive
compensation plans), profit sharing, bonuses and other compensation earned by
the Employee (whether vested or unvested or subject to any other contingencies)
during the course of his employment with the Company prior to the termination of
his employment; plus

(iii) The Employee’s base salary for the portion of the Employment Period
remaining unexpired as of the termination date. For this purpose, the Employee’s
base salary shall be his base salary as in effect immediately prior to the
termination of employment. For any fraction of a year included in the unexpired
portion of the Employment Period, the Employee’s base salary shall be prorated
based upon a 365-day year; plus

(iv) Incentive bonus compensation for the current fiscal year of the Company
during which the termination of employment occurs and for all subsequent fiscal
years of the Company thereafter which are included in whole or in part in the
portion of the Employment Period remaining unexpired as of the termination date.
The amount of the cash incentive bonus for any partial fiscal year included in
the balance of the Employment Period shall be prorated based on a 365-day fiscal
year. The amount of the annual bonus to be applied in calculating the incentive
compensation payment shall be the Employee’s target cash incentive bonus under
each award made for the year of termination under all short and long-term cash
incentive bonus plans maintained by the Company in which the Employee
participates at the time of the termination of the Employee’s employment, or, to
the extent the awards have not yet been made for the fiscal year of termination,
the target cash incentive bonus under the award made for the latest fiscal year
preceding the fiscal year of termination (but applied to base salary in effect
prior to the date of termination).

(c) If during the six month period prior to a Change of Control, the Employee’s
employment with the Company is terminated and if it is reasonably demonstrated
by the Employee that such termination of employment (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change of
Control or (ii) otherwise arose in connection with or anticipation of a Change
of Control, then for all purposes of this Agreement the Employee shall,
effective as of the date of termination, (and subject to paragraph 7(e) below)
be entitled to participate in group life,

 

- 6 -



--------------------------------------------------------------------------------

hospitalization and medical insurance described in paragraph 3(c) hereof, for a
period of                      years following the date of termination (provided
that if the Employee would be eligible to participate in the Company’s retiree
health plan (based on years of service without regard to age) if he had retired
as of the termination date, he shall be entitled to participate in such retiree
health plan upon such termination), and, no later than thirty (30) calendar days
following such Change of Control, the Company shall pay to the Employee or his
personal representative a severance payment in an amount equal to the sum of the
following:

(i) The Employee’s annual base salary through the date of the termination of
employment to the extent not theretofore paid; plus

(ii) All deferred salary (including “bank” balances in the Company’s incentive
compensation plans), deferred profit sharing, deferred bonuses and other
deferred compensation earned by the Employee (whether vested or unvested or
subject to any other contingencies, but only to the extent permitted by the
terms of any applicable plan) during the course of his employment with the
Company prior to the termination of his employment; plus

(iii) An amount equal to                      times the Employee’s annual base
salary. For this purpose, the Employee’s annual base salary shall be his annual
base salary as in effect immediately prior to the termination of employment;
plus

(iv) An amount equal to                      times the Employee’s annual
incentive bonus compensation. The amount of the annual incentive bonus to be
applied in calculating the incentive compensation payment shall be the
Employee’s target cash incentive bonus under each award made for the year of
termination under all short and long-term cash incentive bonus plans maintained
by the Company in which the Employee participates at the time of the termination
of the Employee’s employment, or, to the extent the awards have not yet been
made for the fiscal year of termination, the target cash incentive bonus under
the award made for the latest fiscal year preceding the fiscal year of
termination (but applied to base salary in effect prior to the date of
termination).

(d) If it shall be impossible or impracticable for the Employee to participate
directly in certain programs or plans specified in subparagraph (b) or
(c) above, then the Company shall provide, at the Company’s expense, for the
provision to the Employee of benefits as nearly as possible identical to, and in
no event less beneficial to the Employee than, those which would be provided to
the Employee through direct participation or providing a cash payment(s)
economically equivalent in value to such benefits.

(e) If it is determined that any payment or distribution by the Company to or
for the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would constitute an excess “parachute payment” within the meaning of
Section 280G of the

 

- 7 -



--------------------------------------------------------------------------------

Code and would result in the imposition on the Employee of an excise tax under
Section 4999 of the Code (the “Excise Tax”), then the Employee shall be entitled
to receive the Payments unless the after-tax amount that would be retained by
the Employee (after taking into account any and all applicable federal, state
and local excise, income or other taxes payable by the Employee, including the
Excise Tax) is less than the after-tax amount that would be retained by the
Employee (after taking into account any and all applicable federal, state and
local excise, income or other taxes payable by the Employee, including the
Excise Tax) if the Employee were instead to be paid or provided, as the case may
be, the maximum amount of the Payments that the Employee could receive without
being subject to the Excise Tax (the “Reduced Payments”), in which case the
Employee shall be entitled only to the Reduced Payments. The reduction of the
amounts payable hereunder, if applicable, shall be made by first reducing the
payments under paragraph 7(b)(iii), unless an alternative method of reduction is
elected by the Employee, and in any event shall be made in such a manner as to
maximize the value of all Payments actually made to the Employee. For purposes
of reducing the Payments, only amounts payable under this Agreement (and no
other Payments) shall be reduced.

(f) All determinations required to be made under this paragraph 7, and the
assumptions to be utilized in arriving at such determination, shall be made by
such certified public accounting firm as may be designated by the Employee (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Employee. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any determination by the Accounting Firm shall
be binding upon the Company and the Employee.

(g) In the event that any Payment to Employee pursuant to this Agreement or
otherwise would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (or any comparable successor
provision), the Company shall be entitled to withhold any such excise tax as
required by applicable law, together with any other amounts required to be
withheld under any applicable federal or state law.

8. Termination for Cause. Employee agrees that this Agreement may be terminated
by the Company at any time for cause, which shall mean only conviction based
upon the commission of a felony or becoming the subject of a final nonappealable
judgment of a court of competent jurisdiction holding that the Employee is
liable to the Company for damages for obtaining a personal benefit in a
transaction adverse to the interests of the Company. The Employee shall not be
deemed to have been terminated for cause unless and until there shall have been
delivered to the Employee a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters (3/4) of the entire membership of the Board
called and held for such purpose (after reasonable notice to the Employee and an
opportunity for the Employee, together with his counsel, to be heard before the
Board), finding that the Employee was guilty of conduct constituting cause for
termination as set forth in this paragraph 8 and specifying the particulars
thereof in detail. In the event this agreement is terminated for cause, the
Employee shall forfeit his right to any and all benefits he would otherwise have
been entitled thereafter to receive under the Agreement, but shall not forfeit
his right to benefits accrued up to and including the date of termination.

 

- 8 -



--------------------------------------------------------------------------------

9. Death of Employee. Upon the death of the Employee during the Employment
Period, the payment of base compensation as provided in subparagraph 3(a) shall
continue through the last day of the month in which death occurs, and bonuses
for the year in which death occurs shall be prorated on the basis of the number
of months elapsed during the fiscal year as of such day. The other rights and
benefits of the Employee (or his personal representative) shall be as determined
under the applicable programs and plans of the Company covering the Employee at
death.

10. Equity-Based Awards. Upon the occurrence of a Change of Control of the
Company, except to the extent a more favorable result for the Employee applies
under an applicable incentive plan or award, the following will apply:

(a) If the purchaser, successor or surviving entity (or parent thereof) (the
“Surviving Entity”) in the Change of Control transaction so agrees, some or all
outstanding equity-based awards then held by the Employee shall be assumed, or
replaced with the same type of award with similar terms and conditions, by the
Surviving Entity in the Change of Control transaction; provided that such
assumption or replacement shall be permitted without the Employee’s consent only
to the extent the assumed or replacement award, as the case may be, relates to
publicly traded or otherwise liquid equity securities after the consummation of
the Change of Control transaction and to the extent other appropriate
adjustments in the terms and conditions of the award (including any performance
goals) are made so that the Employee is not disadvantaged solely as a result of
the Change of Control. If applicable, each award assumed by the Surviving Entity
shall be appropriately adjusted, immediately after such Change of Control, to
apply to the number and class of securities which would have been issuable to
the Employee upon the consummation of such Change of Control had the award been
exercised, vested or earned immediately prior to such Change of Control. Upon
the Employee’s termination of employment by the Surviving Entity without Cause,
or by the Employee for Good Reason, in either case within                     
months following the Change of Control, all of the Employee’s awards that are in
effect as of the date of such termination shall be vested in full or deemed
earned in full (assuming the maximum performance goals provided under such award
were met, if applicable) effective on the date of such termination.

(b) To the extent the Surviving Entity in the Change of Control transaction does
not assume the equity-based awards held by the Employee or issue replacement
awards as provided in clause (a):

(i) The Employee shall have the right at any time thereafter to exercise any
stock options (“Options”) or stock appreciation rights (“SARs”) held by the
Employee at the time of the Change of Control in full whether or not the Option
or SAR was theretofore exercisable; provided that the Company may elect to
cancel all outstanding Options or SARs in exchange for a cash payment equal to
the excess of the Change of Control Price over the exercise price of the shares
of the Company’s common stock (“Shares”) subject to such Option or SAR upon the
Change of Control (or for no cash payment if such excess is zero);

 

- 9 -



--------------------------------------------------------------------------------

(ii) Shares of time-based restricted stock (“Restricted Stock”) and restricted
stock units (“Restricted Stock Units”) held by the Employee that are not then
vested shall vest upon the date of the Change of Control and the Employee shall
have the right, exercisable by written notice to the Company within sixty
(60) days after the Change of Control, to receive, in exchange for the surrender
of such Restricted Stock, an amount of cash equal to the Change of Control Price
(as defined below) of such Restricted Stock or Restricted Stock Units; provided
that the Company may elect to cancel each outstanding Restricted Stock Unit in
exchange for a cash payment equal to the Change of Control Price upon the Change
of Control;

(iii) The Employee shall have, with respect to each equity-based incentive award
then held by the Employee subject to the achievement of a performance goal for
which the performance period has not expired (“Performance Award”) shall have
the right, exercisable by written notice to the Company within sixty (60) days
after the Change of Control, to receive, in exchange for the surrender of the
Performance Award, an amount of cash equal to the product of (A) the value of
the Performance Award, assuming the greater of target or projected actual
performance (based on the assumption that the applicable performance goals
continue to be achieved at the same rate through the end of the performance
period as they are at the time of the Change of Control), and (B) a fraction,
the numerator of which is the number of whole months that have elapsed from the
beginning of the performance period to the date of the Change of Control and the
denominator of which is the number of whole months in the performance period;

(iv) The Employee shall be entitled to receive, with respect to any dividend
equivalent units then held by the Employee, a cash payment equal to the value of
the dividend equivalent units as of the date of the Change of Control; provided
that such payment will be pro rated to the extent, if at all, any related award
is settled on a pro rata basis; and

(v) The Employee will be entitled to receive, with respect to each type of
equity-based award not subject to the foregoing provisions, a cash payment based
on the value of the award as of the date of the Change of Control.

The Company covenants and agrees to take such steps (including amendment of any
existing plan) to insure that all plans under which the foregoing types of
awards are made shall allow or provide for such vesting and distribution. For
purposes of this paragraph 10, “Change of Control Price” means the highest of
the following: (A) the fair market value of the Shares, as determined by the
Company’s Board of Directors, on the date of the Change of Control; (B) the
highest price per Share paid in the Change of Control transaction; or (C) the
fair market value of the Shares, calculated on the date of

 

- 10 -



--------------------------------------------------------------------------------

surrender of the relevant award in accordance with this paragraph 10, but this
clause (C) shall not apply if in the Change of Control transaction, or pursuant
to an agreement to which the Company is a party governing the Change of Control
transaction, all of the Shares are purchased for and/or converted into the right
to receive a current payment of cash and no other securities or other property.

11. Noncompetition.

(a) Scope of Noncompetition. In the event that the employment of the Employee is
terminated pursuant to paragraph 7 prior to the expiration of the Employment
Period such that the Employee receives the payments and benefits referred to in
paragraph 7(b) or (c), the Employee agrees that he will not, for the
Noncompetition Period (as hereinafter defined):

(i) Render services, directly or indirectly, to any “Competitor” (other than the
acquisition of an equity interest in a corporation or other entity registered
under the Securities Exchange Act of 1934, as amended, not requiring the filing
of a Schedule 13D or Schedule 13G or any successor schedules or forms) in
connection with the development, manufacture, distribution, sale, merchandising
or promotion of any “Competitive Product” or “Competitive Service.” “Competitor”
means any corporation, person, firm or organization or division or part thereof
engaged in or about to become engaged in research and development work on or the
production and/or sale of any Competitive Product or Competitive Service in any
country in which the Company or any of its affiliates sold a product or service
to a customer within the                 -year period ending on the effective
date of the termination of Employee’s employment with the Company. “Competitive
Product” or “Competitive Service” means a product or service, as the case may
be, made, offered, sold or provided by a Competitor, which is the same as,
functionally equivalent to, or otherwise directly competitive with one made,
offered, sold or provided by the business units of the Company over which the
Employee had a material supervisory or management role.

(ii) Engage either directly or indirectly, in any country in which the Company
or any of its affiliates sold a product or service to a customer within the
                -year period ending on the effective date of the termination of
Employee’s employment with the Company for himself or as an investor in the
development, manufacture, purchase or sale of any Competitive Product or
Competitive Service.

(b) Noncompetition Period. For purposes of this paragraph 11, the term
“Noncompetition Period” means the period beginning on the effective date of the
termination of Employee’s employment with the Company and continuing for (i) the
lesser of                  years or the unexpired term of the Employment Period
in the case of a severance payment made pursuant to paragraph 7(b), or
(ii)                  years in the case of a severance payment made pursuant to
paragraph 7(c).

 

- 11 -



--------------------------------------------------------------------------------

(c) Survival. The noncompetition covenant in this paragraph 11 shall survive the
termination of the Employee’s employment.

(d) Notification to the Company. If the Employee notifies the Company of the
occupation the Employee proposes to take up after termination of employment with
the Company and furnishes the Company such written or oral information as it may
reasonably request concerning such proposed occupation, the Company agrees to
notify the Employee promptly, and in any event, within fourteen (14) business
days after receipt of the requested information, whether or not the Company
considers such occupation, based on the information so furnished or derived from
its independent investigation, to come within the provisions of this Section
and, if the Company considers such occupation to come within the provisions of
this Section, whether the Company will waive any of the provisions thereof.

(e) Remedies. In addition to other remedies provided by law or equity, upon a
breach by the Employee of any of the covenants contained in this paragraph 11,
the Company shall be entitled to have a court of competent jurisdiction enter an
injunction against the Employee prohibiting any further breach of the covenants
contained herein. The parties further agree that the services to be performed
hereunder are of a unique, special, and extraordinary character. Therefore, in
the event of any controversy concerning the rights or obligations under this
Agreement, such rights or obligations shall be enforceable in a court of
competent jurisdiction at law or equity by a decree of specific performance or,
if the Company elects, by obtaining damages or such other relief as the Company
may elect to pursue. Such remedies, however, shall be cumulative and
nonexclusive and shall be in addition to any other remedies which the Company
may have.

12. Enforceability. The parties agree that nothing in this Agreement shall in
any way abrogate the right of the Company and the Employee to enforce by
injunction or otherwise the due and proper performance and observance of the
several covenants herein contained to be performed by the Employee or the
Company or to recover damages for breach thereof.

13. Successors and Assigns. If the Company sells, assigns or transfers all or
substantially all of its business, assets or earning power to any person, or if
the Company merges into or consolidates or otherwise combines with any person
which is the continuing or successor entity, then the Company shall assign all
of its right, title and interest in this Agreement as of the date of such event
to the person which is either the acquiring or successor corporation, and such
person(s) shall assume and perform from and after the date of such assignment
all of the terms, conditions and provisions imposed by this Agreement upon the
Company. In case of such assignment by the Company and of assumption and
agreement by such person(s), all further rights as well as all other obligations
of the Company under this Agreement thenceforth shall cease and terminate. All
rights of Employee hereunder shall inure to the benefit of the Employee and his
heirs and personal representatives. Other than as specifically provided in this
paragraph 13, neither the Company nor Employee may assign any rights or
obligations hereunder without the express written consent of the other party.

 

- 12 -



--------------------------------------------------------------------------------

14. Termination Prior to Change of Control. Except as described herein in the
event of a Change of Control, this Agreement is not intended to vest in Employee
any right to continued employment by Company. Absent such a Change of Control
and unless specifically established otherwise by agreement between the Company
and Employee, Employee’s employment status with the Company is one of employment
at-will.

15. Supplemental Agreement. This Agreement supersedes any previously existing
Contingent Employment Agreement of like nature between the Company and the
Employee; however, this Agreement supplements, and is not an amendment to or in
derogation of, any other agreement between the Company and the Employee relating
to employment or the terms and conditions thereof. No person, other than such
person as may be designated by the Board of Directors of the Company, shall have
any authority on behalf of the Company to agree to modify or change this
Agreement. Notwithstanding the foregoing, this Agreement supersedes and replaces
any contingent employment agreement entered into between the Employee and the
Company prior to the date of this Agreement which addresses terms of employment,
compensation and severance benefits that would become available to the Employee
in the event of a change of control of the Company, as that term may be defined
in such other contingent employment agreement. Accordingly, any such other
contingent employment agreements shall be deemed terminated and of no further
force or effect.

16. Section 409A. This Agreement and any payment, distribution or other benefit
hereunder shall comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), or an exemption or exclusion
therefrom, as well as any related regulations or other guidance promulgated by
the U.S. Department of the Treasury or the Internal Revenue Service (“Section
409A”), to the extent applicable, and shall in all respects be administered in
accordance with Section 409A. To the extent Employee is a “specified employee”
under Section 409A, no payment, distribution or other benefit described in this
Agreement constituting a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) to be paid during the
six-month period following Employee’s “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)) will be made during such
six-month period. Instead, any such deferred compensation shall be paid on the
first business day following the six-month anniversary of the separation from
service. In no event may Employee, directly or indirectly, designate the
calendar year of a payment. Any provision that would cause this Agreement or a
payment, distribution or other benefit hereunder to fail to satisfy the
requirements of Section 409A shall have no force or effect and, to the extent an
amendment would be effective for purposes of Section 409A, the parties agree
that this Agreement shall be amended to comply with Section 409A. Such amendment
shall be retroactive to the extent permitted by Section 409A. For purposes of
this Agreement, Employee shall not be deemed to have terminated employment
unless and until a separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h)) has occurred. Each payment under this Agreement
shall be treated as a separate payment for purposes of Section 409A.

 

- 13 -



--------------------------------------------------------------------------------

17. Governing Law, Severability. This Agreement is to be governed by and
construed under the internal laws of the State of Delaware. If any provision of
this Agreement shall be held invalid and unenforceable for any reason, such
provision shall be deemed deleted and the remainder of the Agreement shall be
valid and enforceable without such provision.

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

MANITOWOC FOODSERVICE, INC. By:  

 

  Name:  

 

  Title:  

 

 

EMPLOYEE:

 

Name:  

 

 

- 15 -